Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2008/0212807).
Regarding claim 1, Wang teaches a piezoelectric low-frequency high-dB electroacoustic assembly (paragraphs [0019]-[0020], figures 5a, 6, 7, 8, 9, 11) comprising a fixed ring (24, figures 5a, 8, 9, 11) and at least one buzzer set (20, 25, figures 5a, 5b, 7, 8, 9, 11, paragraph [0053]) mounted on the fixed ring (24), wherein each buzzer set 5comprises two piezoelectric buzzers (21, 22, 23, 25, 61, figures 5a, 5b, 8, 9, 11) disposed in parallel to each other, the two piezoelectric buzzers (25) are separated by a gap (26, figures 5a, 8, 9, 10, 11), and vibration phases of the two piezoelectric buzzers (25) are the same (paragraph [0053], figures 8-9).  

Regarding claim 2, Wang teaches does not specifically disclose that by adjusting the gap between the two piezoelectric buzzers (25) in the buzzer 10set, the resonant frequency and the compliance of the electroacoustic assembly can be adjusted as claimed.  However, Wang does not restrict the gap (26, figures 5a, 8, 9, 10 and 11) between the two piezoelectric buzzers (25) in the buzzer 10set.
Therefore, it would have been obvious to one skilled in the art to provide any gap between the two piezoelectric buzzers such as by adjusting the gap between the two piezoelectric buzzers in the system of Wang, the resonant frequency and the compliance of the electroacoustic assembly can be adjusted for better providing increased output sound power and the desired frequency characteristics to the system.
Regarding claims 3-4, Wang does not specifically disclose that the inner side wall of the fixed ring is provided with a boss and the piezoelectric buzzers are bonded and fixed on the boss of the fixed ring as claimed in claims 3-4.  However, Wang does teach the two piezoelectric buzzers (25) that are mounted and fixed on the two sides of the inner side wall of the fixed ring (24, figures 5a, 8, 9, 11), and a gap (26, figures 5a, 8, 9, 11) between the two piezoelectric buzzers (25).  

Regarding claims 5-8, Wang teaches a piezoelectric speaker comprising a resonant cavity (26, 28, 29) and further comprising the electroacoustic assembly (figures 5a, 8, 9, 11), wherein the electroacoustic assembly is mounted in the resonant cavity through the fixed ring as claimed (figures 5a, 8, 9, 11).

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Responding to the arguments about claim 1 of the present invention and the Wang reference, the Examiner refers to the Office Action.  As mentioned in the Office Action, Wang does teach a piezoelectric low-frequency high-dB electroacoustic assembly (“the transducers can produce high quality sound at low frequencies and at high intensities” or sound pressure level (SPL), note paragraphs [0019]-[0020] and figures 5a, 6, 7, 8, 9, 11) comprising a fixed ring (24, figures 5a, 8, 9, 11) and at least one buzzer set (20, 25, figures 5a, 5b, 7, 8, 9, 11, paragraph [0053]) mounted on the fixed ring (24), wherein each buzzer set 5comprises two piezoelectric buzzers (21, 22, 23, 25, 61, figures 5a, 5b, 8, 9, 11) disposed in parallel to each other, the two piezoelectric buzzers (25) are separated by a gap (note the space (26) between the two piezoelectric buzzers (25), figures 5a, 8, 11), and 
Wang teaches the vibration phases of each buzzer set (paragraph [0053], figures 8-9).  Wang does not specifically disclose that the vibration phases of each buzzer set are the same.  However, it would have been obvious to one skilled in the art to provide any vibration phases of each buzzer set in the system of Wang such as providing the vibration phases of each buzzer set that are the same depending on the applications, the desired frequency characteristics and for better transmitting sound waves and increasing the sound pressure level in the system.
The Applicant should further note that Wang does teach the two piezoelectric buzzers disposed in parallel each other (figures 8, 11) and the vibration phases of the two piezoelectric buzzers being the same as claimed in claim 1, wherein the two piezoelectric buzzers can simultaneously expand the space or the gap (note the positions 411 and 412 in figure 8 and the text for the figure) and contract the space or the gap (note the positions 421 and 422 in figure 8 and the text for the figure).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        

HL
April 17, 2021